By the Court. —
Benning, J.
delivering the opinion.
The answer of John Pinekard to the rule nisi, was, that he had had no money or effects, out of which to pay the money required of him except, about twenty-five dollars in cash,(which he had spent in clothing and other necessaries, for himself and a son about eight years old,) and a negro man and a negro boy whose joint hire was exhausted in the support of himself and his said son. That by reason of bodily infirmity he was wholly unable to labor for any purpose *288whatever; and that his failure to pay said money was not from a design on his part to commit a contempt of Court.
No issue was taken on this answer. The answer therefore, is to be taken to be true.
And it amounts to saying, that the money and property mentioned in it, were all the money and property that John Pinckard had had, since the order had been passed, requ i-ring him to pay the sums of money mentioned in the order.
Those sums were, $100, as a fee, to the counsel of Mrs. Pinckard, and between $60, and $100, as alimony at $17 a month, to Mrs. Pinckard.
We think that if the answer was true (and we are obliged to take it to have been true, as the case stands,) the sums required of John Pinckard were too large; and, therefore, we think that, either the order for their payment must have been improvidently granted, or, that, after the order was granted, a change of some sort occurred iii his pecuniary affairs, by which his means were so much reduced, as to render the sums required of him, by the order, excessive.
But if the sums required of him were too large, the Court, we think, should have reduced them instead of exacting them to the full.
And, therefore, we think, that the Court was wrong in making the rule absolute, and ordering him to jail.
This view is founded, exclusively, upon the assumption, that the answer is true. Of course, Mrs. Pinckard may take issue upon the answer. And if she does take issue on it ? The course of the Court below, ought to be regulated, by what shall be developed on the trial of that issue.
It becomes needless to notice the judgment on the de murrer.
Judgment reversed.